DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 5 and 16-18 are cancelled. Claims 1-4 and 6-15 are presently examined.
Response to Amendment
Claims 5 and 16-18 are cancelled. Claim 1 is amended. Claims 1-4 and 6-15 are amended.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 10/27/2020 is overcome.

Specification
The amendment filed 1/18/2017 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 7/10/2015 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.

Regarding claim 1, the claim recites the generic placeholder “means” (line 45), however, the limitation is accompanied by the term “grinding” (line 45), which is considered to be a sufficient act to perform the claimed function.

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885) 33 and Sjogren (US 7,360,972).

Regarding claims 1 and 2, Papajewski discloses a method of producing a cutter reaming tool (abstract), which is considered to meet the claim limitation of a cutting element. The tool is circular and has four azimuthally equidistant recesses that extend radially inward but do not reach the center of the tool (column 2, lines 27-46, figure 2a, reference numeral 19) filled with a high hardness cutting material such that the cutting material and tool form a common circumference (column 4, lines 58-64, figure 2a, reference numeral 21). The high hardness material is a CBN material (column 3, lines 4-7). The sides of the recesses are considered to meet the claim limitation of a formation surface area coterminous with a recess. The high hardness cutting material is considered to meet the claim limitation of a super-hard structure. The shaft and tool are brought into shape using a grinding wheel (column 6, lines 26-57). Papajewski does not explicitly disclose (a) the sintered abrasive particles applied by extrusion in the form of a paste, (b) the super-hard grains comprising polycrystalline cubic boron nitride, (c) the paste having a shear rate of at most 25 inverse seconds, (d) removing the binder by a heat treatment, (e) extruding paste such that a recess is retained.
Regarding (a), Egan teaches a method of making a cutter element including a plurality of super hard grains for a saw blade or drill bit (abstract) in which diamond grains are embedded in a matrix material comprising about 80 weight percent WC grains and about 20 weight percent binder material (page 9, lines 7-11). The WC grains are tungsten carbide (page 2, lines 28-35) and is supplied in a 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the recesses of Papajewski with the paste of Egan. One would have been motivated to do so since Papajewski discloses an abrasive particulate layer forming an abrasive part and Egan teaches an alternative method of applying powder mixtures to form abrasive parts.
Regarding (b), Egan teaches a method of making a cutter element including a plurality of super hard grains for a saw blade or drill bit (abstract) in which a super-hard material is made from either diamond or polycrystalline cubic boron nitride (page 13, lines 11-15).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the CBN of modified Papajewski with the polycrystalline cubic boron nitride of Egan. One would have been motivated to do so since Egan teaches that diamond and polycrystalline cubic boron nitride are equivalent super hard materials for making cutter elements such as the drill of Bunting.
Regarding (c), Egan teaches all the physical limitations of the paste composition as set forth above. The paste must therefore have a shear rate of at most 25 inverse seconds. Case law holds that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binder removal of Papajewski with the heating of Dodsworth. One would have been motivated to do so since Dodsworth teaches that heating removes organic binders.
Regarding (e), Sjogren teaches a method of making a cutting insert (abstract) in which a superhard material is placed into pockets of a substrate but does not completely fill the pockets (column 3, lines 51-57, figure 2, reference numeral 16). The substrate is circular and has an outer diameter formed by the substrate (figure 2). The blank is then sintered (column 4, lines 1-12) and cut or otherwise removed to form the contour of the cutting tip (column 4, lines 18-22).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the grinding of Papajewski with the blank having recesses after filing of Sjogren. One would have been motivated to do so since Sjogren teaches that cutting a tool including a superhard material to a desired shape and size.

Regarding claim 3, the combination as set forth above is referred to as modified Papjewski. Papajewski additionally discloses that the recess shape can be selected according to the required characteristics of intended application. Modified Papajewski does not explicitly teach the recesses having planar areas.
However, it would have been obvious to one of ordinary skill in the art to make the recess have planar areas. One would have been motivated to do so since Papajewski discloses that the recesses can have a different shapes as needed for different applications. 

Regarding claim 7, the super-hard material within the groove and reaching the edge of the groove of Papajewski is considered to meet the claim limitation.

Regarding claim 14, Papajewski discloses that the twist drill is cylindrical and that the surface of the bit and the abrasive particles are coterminal (figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885) and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Friction and Wear of Ceramics (already of record).

Regarding claim 4, modified Papajewski teaches all the claim limitations as set forth above. Bunting discloses that the sintering occurs at 45 kbar to 75 kbar (column 3, lines 35-39), which is equivalent to 4.5 mPa to 7.5 mPa. Modified Bunting does not explicitly teach the pressure during sintering being between 5 to 9 megapascals.
Friction and Wear of Ceramics teaches that sintering diamond and CBN powder at 5 mPa provides full densification and bonding between the crystalline boron nitride and a substrate (page 297, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pressure of modified Bunting with the 5 mPa pressure of Friction and Wear of Ceramics. One would have been motivated to do so since Friction and Wear of Ceramics teaches that sintering diamond and CBN powder at 5 mPa provides full densification and bonding between the crystalline boron nitride and a substrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885) and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Bunting (US 4,762,445).

Regarding claim 6, modified Papajewski teaches all the claim limitations as set forth above. Modified Papajewski does not explicitly teach a cemented carbide substrate.
Bunting teaches a drill bit is a cemented carbide body (column 3, lines 42-45) that procudes a strong bond between the substrate and super-hard material (column 1, lines 60-68).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tool of modified Papajewski with the cemented carbide of Bunting. One would have been motivated to do so since Bunting teaches that cemented carbide forms a strong bond with super hard materials.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885), and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Burnand (US 4,959,929).

Regarding claims 8 and 9, modified Papajewski teaches all the claim limitations as set forth above. Modified Papajewski does not explicitly teach the substrate comprising super hard material in the vein.
Burnand teaches a composite diamond abrasive compact in which the diamond compact layer is bonded to a cemented carbide support through an intermediate layer that is bound to the support (column 2, lines 51-68). The intermediate layer contains tungsten carbide and cubic boron nitride (column 3, lines 48-58). Burnand additionally teaches that providing an intermediate layer improves 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate of modified Papajewski with the intermediate layer of Burnand. One would have been motivated to do so since Burnand teaches the providing an intermediate layer improves thermal stability, minimizes undercutting by chips produced during cutting, and inhibits the formation of stress fractures.

Regarding claim 10, modified Papajewski teaches all the claim limitations as set forth above. Modified Papajewski does not explicitly teach (a) the substrate comprising super hard material in the vein, providing the intermediate layer in the form of a paste and (c) the paste having a shear rate of at most 25 inverse second.
Regarding (a), Burnand teaches a composite diamond abrasive compact in which the diamond compact layer is bonded to a cemented carbide support through an intermediate layer that is bound to the support (column 2, lines 51-68). The intermediate layer contains tungsten carbide and cubic boron nitride (column 3, lines 48-58). Burnand additionally teaches that providing an intermediate layer improves thermal stability (column 2, lines 51-68), minimizes undercutting by chips produced during cutting, and inhibits the formation of stress fractures (column 3, lines 1-12).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the substrate of modified Papajewski with the intermediate layer of Burnand. One would have been motivated to do so since Burnand teaches the providing an intermediate layer improves thermal stability, minimizes undercutting by chips produced during cutting, and inhibits the formation of stress fractures.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate layer of Burnand with a paste of Egan. One would have been motivated to do so since Egan teaches that this paste is an alternative to methods of making cutter elements in which a powder mixture is introduced by filling.
Regarding (c), modified Papajewski teaches all the physical limitations of the paste composition as set forth above. The paste must therefore have a shear rate of at most 25 inverse seconds. Case law holds that if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885), and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Lee (US 4,124,401).

Regarding claim 11, modified Papajewski teaches all the claim limitations as set forth above. Modified Papajewski does not explicitly teach having a member that contacts the substrate.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elevated pressure of modified Papajewski with the cup of Lee such that the cup is in contact with the portions of the substrate that do not form a vein. One would have been motivated to do so since Lee teaches that a cup ensures its contents are pressed without movement from their initial positions. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885) and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Packer (US 5,070,748).

Regarding claim 12, modified Bunting teaches all the claim limitations as set forth above. Modified Bunting does not explicitly teach the veins being elongated between the ends of the support.
Packer teaches an end mill for a rotary cutting tool (column 1, lines 16-17) having grooves filled with poly crystalline diamond (abstract). Packer additionally teaches that extending grooves along the length of the end mill prevents the drill end from wearing out relatively quickly (column 2, lines 54-56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Papajewski with the extending grooves of Packer. One would have bene motivated to do so since Packer teaches that extending grooves along the length of the end mill prevents the drill end from wearing out relatively quickly.

Regarding claim 12, modified Papajewski teaches all the claim limitations as set forth above. Bunting discloses that multiple grooves with abrasive particles are present (figure 2). Modified Papajewski does not explicitly teach the grooves being elongated between the ends of the support.
Packer teaches an end mill for a rotary cutting tool (column 1, lines 16-17) having grooves filled with poly crystalline diamond (abstract). Packer additionally teaches that extending grooves along the length of the end mill prevents the drill end from wearing out relatively quickly (column 2, lines 54-56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Papajewski with the extending grooves of Packer. One would have bene motivated to do so since Packer teaches that extending grooves along the length of the end mill prevents the drill end from wearing out relatively quickly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Papajewski (US 6,290,438) in view of Egan (WO 2013/068469) and Dodsworth (US 4,866,885) and and Sjogren (US 7,360,972) as applied to claim 1 above, and further in view of Johnson (US 5,560,754) and Lee (US 4,124,401).

Regarding claim 13, modified Papajewski teaches all the claim limitations as set forth above. Modified Papajewski does not explicitly teach encapsulating the substrate assembly.
Johnson teaches a method of treating polycrystalline diamonds under high temperature/high pressure conditions (abstract) in which the materials to be compacted are surrounded by a shielded cylindrical sleeve formed from a refractory metal (column 6, lines 45-55). The composites are removed from the press following forming and ground to remove remaining cup material (column 8, lines 1-4).
Lee teaches an apparatus for transmitting pressure to mass of diamond crystals (abstract) in which a cup defines the barrier where a mass of diamond crystals and a silicon rich alloy are combined 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shield the components of modified Papajewski using the sleeve of Johnson during sintering. One would have been motivated to do so since Lee teaches that defining a barrier with a cup ensures that materials being pressed do not moved from their initial positions during pressing.
Response to Arguments
Regarding the objection to the specification, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that there is no evidence that any new matter has been introduced into the disclosure. However, if no new matter has been introduced into the disclosure, the incorporation by reference is unnecessary and should therefore be deleted to improve clarity.

Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Sjorgen precludes the need to grind the sintered assembly. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Sjorgen is relied upon only to the extent that it teaches super hard grains being recessed within a substrate prior to being formed into the final shape. The final shape and grinding operation are disclosed by Papajewski.

Regarding claims 2-4 and 6-15, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.S./               Examiner, Art Unit 1747

/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748